DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed November 17, 2021. Claim 1, 4, and 5 have been amended. Claims 1-5 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 101 rejection. Applicant's arguments/amendments filed November 17, 2021 regarding the 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the 35 USC § 101 rejection is maintained.
	The applicant argues that “Such clarifying features involving specific communication sequences and/or mechanisms among the system participants (e.g., the vehicle, the facility, the 
	However, the examiner disagrees. The claim recites additional elements of the vehicle, the facility, the server/information processing device.  The above additional elements are recited at a high level of generality (i.e. as a general means of receiving/transferring data for distributing information to a user), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle control system.  The vehicle control system is recited at a high level of generality and is merely automates the extracting step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
The applicant argues that “Such features are not routine, conventional, or well-known, and when considered in the context of the entire claim limitations as a whole, amount to "significantly more" than the abstract idea of the mental processes”.
However, the examiner disagrees. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the recited steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the controller, communication 

5.	35 USC § 102 Rejection. Applicant's arguments/amendments filed November 17, 2021 regarding the previous 35 USC § 102 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Beong et al, KR 2018-0016026 A, presented in this Final Office Action. 

Judicial Exception Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining predetermined service information; obtaining predetermined user information on biological information of a user; estimating a health condition of the user; extracting distribution information which is information; selecting, based on position information of the vehicle, information to be actually distributed to the user; and transmitting the selected distribution information.
The limitations of claim 1 of obtaining predetermined service information; obtaining predetermined user information on biological information of a user; estimating a health condition of the user; extracting distribution information which is information; selecting, based on position information of the vehicle, information to be actually distributed to the user; and transmitting the selected distribution information, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “obtaining predetermined service information including an advertisement” in the context of this claim encompasses the user manually or mentally observing signs on the street directing the user 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claims 2-3 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 4 and 5 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-5 are rejected under 35 U.S.C 103 as being unpatentable over Hiruta et al, US 2018/0330804, in view of Beong et al, KR 2018-0016026 A, hereinafter referred to as Hiruta and Beong respectively.

Regarding claim 1, Hiruta discloses an information processing device including a controller comprising at least one processor (See at least fig 2, item 10) configured to execute: 
obtaining, via reception by a communication unit, predetermined service information including an advertisement of the facility (See at least fig 4, ¶ 5, “determine a proposal to be presented to the passenger from among a plurality of proposals regarding passenger health management including a proposal advising medical examination at a medical facility and a proposal advising purchase of medicine at a shop that sells medicine”); 
obtaining, via reception by the communication unit, predetermined user information on biological information of a user in a vehicle in which the user rides, the user information being obtained via a sensor in the vehicle and transmitted from the vehicle (See at least fig 4, ¶ 17, “The measuring instruments 21 comprise various contact and contactless sensors installed in the vehicle 1 for obtaining biometric data by measuring passenger health condition at preset times. The biometric data include data regarding passenger body temperature, blood pressure, pulse rate and other physical quantities related to passenger health condition”), (See at least fig 4, ¶ 5, “a passenger health management apparatus, including: a measuring unit configured to measure health condition of a passenger onboard to acquire a biometric data”), (See at least fig 5, ¶ 46, “The onboard unit 101 and the passenger health management server 50 are communicatively connected through a network 4 including a wireless communications network.”); 
estimating a health condition of the user based on the user information (See at least fig 4, ¶ 6, “an onboard unit having a measuring unit configured to measure health condition of a passenger onboard to acquire a biometric data; and a passenger health management server configured to be communicative with the onboard unit, wherein the passenger health management server has: a CPU and a memory coupled to the CPU, the CPU and the memory being configured to perform acquiring a biometric data acquired by the measuring unit”); 
extracting distribution information which is information, among the service information, is judged to match the user based on the user's health condition (See at least fig 4, ¶ 39, “the passenger can be given a proposal well matched to his or her health condition. In other words, proposals regarding health care that can be offered to a patient include both advising a visit to a medical facility and advising purchase of a pharmaceutical, so that a proposal optimally matched to health condition measured in a vehicle can be offered”), (See at least fig 3, ¶ 26, “the proposal determining unit 13 sets biometric data ranges (normal range, abnormal ranges) for determining proposals to be offered. A normal range is one in which health condition is determined to be good, and an abnormal range is one in which health condition is determined to be poor or deteriorating. FIG. 3 is a diagram showing examples of predefined normal and abnormal ranges. Such ranges are established for every biometric data category.”), and which is information about the facility as a medical facility according to the health condition or/and information about the facility as a predetermined store which sells goods according to the user's health condition (See at least fig 4, ¶ 5, “proposal advising medical examination at a medical facility and a proposal advising purchase of medicine at a shop that sells medicine based on the biometric data acquired by the measuring unit”), (See at least fig 4, ¶ 26, “Based on biometric data measured and acquired by measuring instruments 21, the proposal determining unit 13 determines which among the aforesaid multiple proposals should be offered to the passenger”), (See at least fig 4, ¶ 28, “When determining to propose that medicine be purchased, the proposal determining unit 13 also determines based on measured temperature which among class 1, class 2 and class 3 pharmaceuticals should be purchased. For example, it advises purchase of a class 1 pharmaceutical when measured body temperature is at or above a predetermined level and purchase of a class 2 pharmaceutical or class 3 pharmaceutical when it is below the predetermined temperature”); and 
selecting, based on position information of the vehicle, information to be actually distributed to the user from among the distribution information thus extracted, and providing the information thus selected to the user, by transmitting the selected distribution information to an on-board device of the vehicle (See at least fig 2, ¶ 24, “The route computing unit 12 uses current vehicle position measured by the GPS sensor 22 and map data stored in the map database 251 to compute a target route from current position to a destination. Control signals based on the results of the computation are output to the display 26 and the speaker 27 to display vehicle current position data and target route data on the display 26 and vocally output target route information from the speaker 27”), wherein the distribution information thus extracted and the distribution information thus selected include the advertisement of the medical (See at least fig 4, ¶ 15, “advise a passenger to visit a hospital or medical facility 2 or to buy medicine at a drug store, chemist or other shop where pharmaceutical are sold”).
Hiruta fails to explicitly disclose information transmitted from a facility (The examiner notes that Hiruta discloses that the information is transmitted from database 25 that includes medical facility database 252 for storing medical facility data. Databases are not required to be in a facility in which they store data for. For example, hospitals do not necessarily need to have their database in the same hospital to manage data from the hospital. It would have been an obvious matter of design choice to have the database in the hospital or not since the applicant has not disclosed that having the database inside the hospital solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the database in a different place distant from the medical facility).
However, Beong teaches information transmitted from a facility (See at least page 4, “A hospital management server 200 having customer information, and a medical advertisement server 100 for providing medical information and advertisement information suitable for each of the customer terminals 300. The customer terminal 300, the hospital management server 200, and the medical advertisement server 100 are connected to each other through the communication network 4”), (See at least page 5, “The medical advertisement server 100 forms medical information and advertisement information suitable for respective customer characteristics through the customer information of the customer terminal 300 provided from the hospital management server 200 and transmits the medical information and the advertisement information to the customer terminal 300”), (See at least page 5, “The medical advertisement server 100 includes a medical information database 110 and an advertisement database 120. The medical advertisement server 100 includes components of a typical computer system, for example, a central processing unit, a memory unit, an input / output unit, and a storage unit, although not shown in the drawings”) (The examiner notes that a facility is equivalent to the medical advertisement server 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiruta and include information transmitted from a facility as taught by Beong because it would allow the system to provide medical information and advertisement information suitable to characteristics of each customer by using customer information in a hospital database (See at least Beong page 1).
	
Regarding claim 2, Hiruta discloses the information processing device as set forth in claim 1, wherein the position information includes a current position of the vehicle (See at least fig 2, ¶ 24, “The route computing unit 12 uses current vehicle position measured by the GPS sensor 22 and map data stored in the map database 251 to compute a target route from current position to a destination. Control signals based on the results of the computation are output to the display 26 and the speaker 27 to display vehicle current position data and target route data on the display 26 and vocally output target route information from the speaker 27”); and the controller selects, from among the distribution information thus extracted, information about the medical facility or/and the predetermined store existing within a predetermined area from the current position of the vehicle (See at least fig 1, ¶ 3, “determine based on the result of the evaluation whether any passenger should be examined at a medical facility, and apply for a reservation at the passenger's primary care hospital or at a nearby hospital when examination at a medical facility is determined to be advisable”).

Regarding claim 3, Hiruta discloses the information processing device as set forth in claim 1, wherein the position information includes a place of departure and a place of destination of the vehicle; and the controller selects, from among the extracted distribution information, information about the medical facility or/and the predetermined store existing on a planned travel route of the vehicle which has been set in advance (See at least fig 1, ¶ 14, “FIG. 1, the
passenger health management apparatus 100 is, as one example, installed in a vehicle 1 having a navigation unit in which a target route from a departure point to a destination can be set”), (See at least fig 1, ¶ 15, “a case in which the vehicle 1 drives along an outbound route RTl from a departure point ( e.g., residence) Pl to a destination…while on the outbound route RTl or the return route RT2, advise a passenger to visit a hospital or medical facility 2 or to buy medicine at a drug store, chemist or other shop where pharmaceutical are sold”)

Regarding claim 4, Hiruta discloses an information processing method in which a computer executes: 
a step of obtaining, via reception by a communication unit, predetermined service information and including an advertisement of the facility (See at least fig 4, ¶ 5, “determine a proposal to be presented to the passenger from among a plurality of proposals regarding passenger health management including a proposal advising medical examination at a medical facility and a proposal advising purchase of medicine at a shop that sells medicine”); 
a step of obtaining, via reception by the communication unit, predetermined user information on biological information of a user in a vehicle in which the user rides, the user information being obtained via a sensor in the vehicle and transmitted from the vehicle (See at least fig 4, ¶ 17, “The measuring instruments 21 comprise various contact and contactless sensors installed in the vehicle 1 for obtaining biometric data by measuring passenger health condition at preset times. The biometric data include data regarding passenger body temperature, blood pressure, pulse rate and other physical quantities related to passenger health condition”), (See at least fig 4, ¶ 5, “a passenger health management apparatus, including: a measuring unit configured to measure health condition of a passenger onboard to acquire a biometric data”), (See at least fig 5, ¶ 46, “The onboard unit 101 and the passenger health management server 50 are communicatively connected through a network 4 including a wireless communications network.”); 
a step of estimating a health condition of the user based on the user information (See at least fig 4, ¶ 6, “an onboard unit having a measuring unit configured to measure health condition of a passenger onboard to acquire a biometric data; and a passenger health management server configured to be communicative with the onboard unit, wherein the passenger health management server has: a CPU and a memory coupled to the CPU, the CPU and the memory being configured to perform acquiring a biometric data acquired by the measuring unit”); 
a step of extracting distribution information which is information, among the service information, is judged to match the user based on the user's health condition (See at least fig 4, ¶ 39, “the passenger can be given a proposal well matched to his or her health condition. In other words, proposals regarding health care that can be offered to a patient include both advising a visit to a medical facility and advising purchase of a pharmaceutical, so that a proposal optimally matched to health condition measured in a vehicle can be offered”), (See at least fig 3, ¶ 26, “the proposal determining unit 13 sets biometric data ranges (normal range, abnormal ranges) for determining proposals to be offered. A normal range is one in which health condition is determined to be good, and an abnormal range is one in which health condition is determined to be poor or deteriorating. FIG. 3 is a diagram showing examples of predefined normal and abnormal ranges. Such ranges are established for every biometric data category.”), and which is information about the facility as a medical facility according to the health condition or/and information about the facility as a predetermined store which sells goods according to the user's health condition (See at least fig 4, ¶ 5, “proposal advising medical examination at a medical facility and a proposal advising purchase of medicine at a shop that sells medicine based on the biometric data acquired by the measuring unit”), (See at least fig 4, ¶ 26, “Based on biometric data measured and acquired by measuring instruments 21, the proposal determining unit 13 determines which among the aforesaid multiple proposals should be offered to the passenger”), (See at least fig 4, ¶ 28, “When determining to propose that medicine be purchased, the proposal determining unit 13 also determines based on measured temperature which among class 1, class 2 and class 3 pharmaceuticals should be purchased. For example, it advises purchase of a class 1 pharmaceutical when measured body temperature is at or above a predetermined level and purchase of a class 2 pharmaceutical or class 3 pharmaceutical when it is below the predetermined temperature”); and 
a step of selecting, based on position information of the vehicle, information to be actually distributed to the user from among the distribution information thus extracted, and providing the information thus selected to the user, by transmitting the selected distribution information to an on-board device of the vehicle (See at least fig 2, ¶ 24, “The route computing unit 12 uses current vehicle position measured by the GPS sensor 22 and map data stored in the map database 251 to compute a target route from current position to a destination. Control signals based on the results of the computation are output to the display 26 and the speaker 27 to display vehicle current position data and target route data on the display 26 and vocally output target route information from the speaker 27”), wherein the distribution information thus extracted and the distribution information thus selected include the advertisement of the medical facility or/and the advertisement of the predetermined store (See at least fig 4, ¶ 15, “advise a passenger to visit a hospital or medical facility 2 or to buy medicine at a drug store, chemist or other shop where pharmaceutical are sold”).
Hiruta fails to explicitly disclose information transmitted from a facility (The examiner notes that Hiruta discloses that the information is transmitted from database 25 that includes medical facility database 252 for storing medical facility data. Databases are not required to be in a facility in which they store data for. For example, hospitals do not necessarily need to have their database in the same hospital to manage data from the hospital. It would have been an obvious matter of design choice to have the database in the hospital or not since the applicant has not disclosed that having the database inside the hospital solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the database in a different place distant from the medical facility).
However, Beong teaches information transmitted from a facility (See at least page 4, “A hospital management server 200 having customer information, and a medical advertisement server 100 for providing medical information and advertisement information suitable for each of the customer terminals 300. The customer terminal 300, the hospital management server 200, and the medical advertisement server 100 are connected to each other through the communication network 4”), (See at least page 5, “The medical advertisement server 100 forms medical information and advertisement information suitable for respective customer characteristics through the customer information of the customer terminal 300 provided from the hospital management server 200 and transmits the medical information and the advertisement information to the customer terminal 300”), (See at least page 5, “The medical advertisement server 100 includes a medical information database 110 and an advertisement database 120. The medical advertisement server 100 includes components of a typical computer system, for example, a central processing unit, a memory unit, an input / output unit, and a storage unit, although not shown in the drawings”) (The examiner notes that a facility is equivalent to the medical advertisement server 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hiruta and include information transmitted from a facility as taught by Beong because it would allow the method to provide medical information and advertisement information suitable to characteristics of each customer by using customer information in a hospital database (See at least Beong page 1).

Regarding claim 5, Hiruta discloses a non-transitory storage medium having a program stored thereon, the program being configured to make a computer execute: 
a step of obtaining, via reception by a communication unit, predetermined service information and including an advertisement of the facility (See at least fig 4, ¶ 5, “determine a proposal to be presented to the passenger from among a plurality of proposals regarding passenger health management including a proposal advising medical examination at a medical facility and a proposal advising purchase of medicine at a shop that sells medicine”); 
a step of obtaining, via reception by the communication unit, predetermined user information on biological information of a user in a vehicle in which the user rides, the user (See at least fig 4, ¶ 17, “The measuring instruments 21 comprise various contact and contactless sensors installed in the vehicle 1 for obtaining biometric data by measuring passenger health condition at preset times. The biometric data include data regarding passenger body temperature, blood pressure, pulse rate and other physical quantities related to passenger health condition”), (See at least fig 4, ¶ 5, “a passenger health management apparatus, including: a measuring unit configured to measure health condition of a passenger onboard to acquire a biometric data”), (See at least fig 5, ¶ 46, “The onboard unit 101 and the passenger health management server 50 are communicatively connected through a network 4 including a wireless communications network.”);
a step of estimating a health condition of the user based on the user information (See at least fig 4, ¶ 6, “an onboard unit having a measuring unit configured to measure health condition of a passenger onboard to acquire a biometric data; and a passenger health management server configured to be communicative with the onboard unit, wherein the passenger health management server has: a CPU and a memory coupled to the CPU, the CPU and the memory being configured to perform acquiring a biometric data acquired by the measuring unit”); 
a step of extracting distribution information which is information, among the service information, is judged to match the user based on the user's health condition (See at least fig 4, ¶ 39, “the passenger can be given a proposal well matched to his or her health condition. In other words, proposals regarding health care that can be offered to a patient include both advising a visit to a medical facility and advising purchase of a pharmaceutical, so that a proposal optimally matched to health condition measured in a vehicle can be offered”), (See at least fig 3, ¶ 26, “the proposal determining unit 13 sets biometric data ranges (normal range, abnormal ranges) for determining proposals to be offered. A normal range is one in which health condition is determined to be good, and an abnormal range is one in which health condition is determined to be poor or deteriorating. FIG. 3 is a diagram showing examples of predefined normal and abnormal ranges. Such ranges are established for every biometric data category.”), and which is information about the facility as a medical facility according to the health condition or/and information about the facility as a predetermined store which sells goods according to the user's health condition (See at least fig 4, ¶ 5, “proposal advising medical examination at a medical facility and a proposal advising purchase of medicine at a shop that sells medicine based on the biometric data acquired by the measuring unit”), (See at least fig 4, ¶ 26, “Based on biometric data measured and acquired by measuring instruments 21, the proposal determining unit 13 determines which among the aforesaid multiple proposals should be offered to the passenger”), (See at least fig 4, ¶ 28, “When determining to propose that medicine be purchased, the proposal determining unit 13 also determines based on measured temperature which among class 1, class 2 and class 3 pharmaceuticals should be purchased. For example, it advises purchase of a class 1 pharmaceutical when measured body temperature is at or above a predetermined level and purchase of a class 2 pharmaceutical or class 3 pharmaceutical when it is below the predetermined temperature”); and 
a step of selecting, based on position information of the vehicle, information to be actually distributed to the user from among the distribution information thus extracted, and providing the information thus selected to the user, by transmitting the selected distribution information to an on-board device of the vehicle (See at least fig 2, ¶ 24, “The route computing unit 12 uses current vehicle position measured by the GPS sensor 22 and map data stored in the map database 251 to compute a target route from current position to a destination. Control signals based on the results of the computation are output to the display 26 and the speaker 27 to display vehicle current position data and target route data on the display 26 and vocally output target route information from the speaker 27”), wherein the distribution information thus extracted and the distribution information thus selected include the advertisement of the medical facility or/and the advertisement of the predetermined store (See at least fig 4, ¶ 15, “advise a passenger to visit a hospital or medical facility 2 or to buy medicine at a drug store, chemist or other shop where pharmaceutical are sold”).
Hiruta fails to explicitly disclose information transmitted from a facility (The examiner notes that Hiruta discloses that the information is transmitted from database 25 that includes medical facility database 252 for storing medical facility data. Databases are not required to be in a facility in which they store data for. For example, hospitals do not necessarily need to have their database in the same hospital to manage data from the hospital. It would have been an obvious matter of design choice to have the database in the hospital or not since the applicant has not disclosed that having the database inside the hospital solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the database in a different place distant from the medical facility).
However, Beong teaches information transmitted from a facility (See at least page 4, “A hospital management server 200 having customer information, and a medical advertisement server 100 for providing medical information and advertisement information suitable for each of the customer terminals 300. The customer terminal 300, the hospital management server 200, and the medical advertisement server 100 are connected to each other through the communication network 4”), (See at least page 5, “The medical advertisement server 100 forms medical information and advertisement information suitable for respective customer characteristics through the customer information of the customer terminal 300 provided from the hospital management server 200 and transmits the medical information and the advertisement information to the customer terminal 300”), (See at least page 5, “The medical advertisement server 100 includes a medical information database 110 and an advertisement database 120. The medical advertisement server 100 includes components of a typical computer system, for example, a central processing unit, a memory unit, an input / output unit, and a storage unit, although not shown in the drawings”) (The examiner notes that a facility is equivalent to the medical advertisement server 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hiruta and include information transmitted from a facility as taught by Beong because it would allow the system to provide medical information and advertisement information suitable to characteristics of each customer by using customer information in a hospital database (See at least Beong page 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665